Section 1479-1482 of the Revised Statutes (which are the same as articles 2630-2633 of the Civil Code) did not, before they were amended by the Act 117 of 1886, authorize the police juries, or the governing authority of any other political corporation, to expropriate private property for a public purpose. The method by which police juries were then authorized to expropriate private property for public roads was prescribed in sections 3369 and 3370 of the Revised Statutes. But, when sections 1479-1482 of the Revised Statutes were amended by the Act 117 of 1886, so as to include police juries and other political corporations among the corporations that were authorized to expropriate private property for public purposes, sections 3369 and 3370 of the Revised Statutes, saying how the police juries should expropriate private property for public roads, were superseded. The Act 117 of 1886, in providing the method of expropriating private property for public purposes, did not make an exception with regard *Page 584 
to the method by which police juries or other political corporations should expropriate private property for public roads. Therefore the old and original method of expropriating private property for public roads, as prescribed by sections 3369 and 3370 of the Revised Statutes, was abolished, as effectively as articles 2630-2633 of the Civil Code were abolished, by the Act 117 of 1886. The decision to the contrary in Fuselier v. Police Jury, 109 La. 551, 33 So. 597, was based upon the erroneous idea that the general law on the subject of expropriation (sections 1479-1482 of the Revised Statutes as amended) did not provide for the expropriation of a servitude or right of way, but provided only for the expropriation of lands in full ownership. But it is well settled that sections 1479-1482 of the Revised Statutes, as amended by the Acts of 1886, 1896, 1902, 1906 and 1910, do authorize the expropriation of only a servitude or right of way, in cases where the full ownership of the land is not needed for the public purpose for which the property is to be expropriated. In fact, if a servitude or right of way will suffice, nothing more can be expropriated. See New Orleans Pacific Ry. Co. v. Gay, 31 La. Ann. 430; Shreveport  R.R.V. Railway Co. v. Hinds, 50 La. Ann. 788, 24 So. 287; John T. Moore Planting Co. v. Morgan's La.  T.R.  S.S. Co., 126 La. 841, 53 So. 23; Knox v. La. Ry.  Nav. Co., 157 La. 602, 102 So. 685. The ruling in Fuselier v. Police Jury cannot be reconciled with the doctrine of the decisions which I have cited. Besides, section 27 of the Act 95 of 1921 (Ex. Sess.), declaring that expropriations of highways by police juries shall be "under the general laws of the state relative to expropriations of private property for public purposes," manifestly applies to the expropriation of all public roads; for there is no exception or reservation in the statute. The decision in Fuselier v. Police Jury ought to be overruled. *Page 585